 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11                                                                 Case No. 1:16-cv-01131-LJO-SKO (PC)
         ANTHONY SILVA,
12                             Plaintiff,                          ORDER ON PLAINTIFF’S MOTIONS
13                                                                 FOR EARLY DISCOVERY AND FOR
                 v.                                                COURT-SUPERVISED SETTLEMENT
14                                                                 CONFERENCE
         WORTH,
15                                                                 (Docs. 60, 61)
                               Defendant.
16

17

18              Plaintiff, Anthony Silva, is a state inmate proceeding pro se and in forma pauperis in this

19   civil rights action under 42 U.S.C. § 1983. On May 13, 2019, Plaintiff filed a document titled as

20   a motion in which he inquires “to see if there be (sic) participate in the pre-designated settlement

21   (sic) that is for Date (sic) June 2019.” (Doc. 61.) On that same date, Plaintiff also filed a motion

22   seeking to open discovery and to compel Defendants to produce “Video Evidence Viewing of

23   Incident-Log No.# 14-FC-11-071,” and “copies of document’s (sic) that is in the Court Judge

24   (sic) office.”1 (Doc. 60.)

25              This case is currently set for a settlement conference on June 7, 2019, before Magistrate

26   Judge Stanley A. Boone, and a writ has issued to ensure Plaintiff’s attendance. (Doc. 57, 58.)

27
     1
28       The Court has no documents related to this case other than as reflected on the docket.



                                                                  1
 1   Plaintiff’s motion for an order regarding that settlement conference is therefore moot. If the case
 2   does not settle, a Discovery and Scheduling Order will issue which will open discovery, thereby
 3   allowing Plaintiff to propound discovery on Defendant. Since discovery has not yet opened in
 4   this case, Plaintiff’s motion to compel is premature.

 5            Accordingly, it is HEREBY ORDERED, that Plaintiff's motion regarding court-

 6   supervised settlement conference, filed on May 13, 2019, (Doc. 61), is disregarded as moot and

 7   Plaintiff’s motion to compel discovery, filed on May 13, 2019, (Doc. 60), is denied without

 8   prejudice as it is premature.

 9

10   IT IS SO ORDERED.

11   Dated:     May 15, 2019                                      /s/   Sheila K. Oberto             .
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
